I wish to congratulate Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session and to assure him of Uganda’s full support. My delegation is pleased to have an eminent African steering the work of this organ and remains confident that he will lead the Assembly effectively and successfully. I would also like to thank Her Excellency Ms. Maria Fernanda Espinosa Garces for her leadership during the seventy-third session. I pay tribute to Secretary-General Antonio Guterres for his dedication and commitment to the work of the United Nations.
Uganda welcomes the theme of this session. It reminds us that, by putting the eradication of poverty, the improvement of livelihoods for all and the protection of our planet among its core objectives, the 2030 Agenda for Sustainable Development, adopted in 2015 is ambitious, inclusive and transformative; it seeks to leave no one behind.
At the outset, I wish to thank the membership of the United Nations, in particular the Group of 77 and China, for their support and for accepting Uganda’s offer to host the third South Summit in Kampala in April 2020. We look forward to welcoming all the members and working with them to strengthen and further revitalize our cooperation, within the context of a global partnership for sustainable development.
Uganda has prioritized poverty eradication and the provision of quality education in its national development plan, through deliberate and targeted investments in agriculture, industrialization, strategic infrastructure, such as roads and railways, energy production and human capital development. Uganda is mainstreaming the implementation of the Sustainable Development Goals (SDGs), the main component of the 2030 Agenda, through partnerships and targeted resource mobilization, from both domestic and external sources. Good progress has been made to integrate the SDGs into national, sectoral and local Government plans, and the progress of implementation is tracked through a national monitoring and evaluation system.
The biggest challenge remains inadequate financing to implement the 2030 Agenda. In order to mobilize domestic resources for the implementation of the SDGs, Uganda is implementing a policy of promoting exports, attracting tourists and foreign investors, mobilizing external development resources on concessional or favourable terms and strengthening institutional capacity to enhance service delivery. We are also committed to promoting integrated national financing mechanisms that will lower the cost of borrowing and facilitate easier access to capital for priority areas such as agriculture, agroprocessing and value added. While we do our part, we call on our development partners to fulfil their commitments and extend support in terms of timely and adequate means for accelerated implementation.
Setting our world on a sustainable course requires that we urgently address one of the defining challenges of our time, which is climate change. Climate change affects each and every one of us. All over the world, we have witnessed environmental disasters, the most recent of which in the Bahamas and Mozambique led to considerable loss of life and property. Those disasters showed the intensity and ferocity of the changes taking place in our environment. We stand in solidarity with the affected people as they continue with the recovery process.
Uganda has not been immune either, as it has experienced prolonged droughts, the melting of ice caps at its highest mountain, the Rwenzori Mountains, floods, erratic rainfall and landslides, which have also caused substantial loss of life. Those frequent and recurring episodes have severe consequences on our socioeconomic growth, which is heavily dependent on natural resources.
Despite being one of the least emitters of polluting gases, Uganda has taken bold measures to move to implement some concrete adaptation and mitigation actions, such as the restoration of 64,000 hectares of wetlands to benefit 4 million farmers, the reforestation of over 200,000 hectares, the generation of an additional 20 per cent of clean energy from renewable sources and the promotion of solar-powered irrigation schemes.
Climate financing remains crucial because investments are required to significantly reduce emissions, adapt to the adverse effects and reduce the impacts of a changing climate. We urge developed countries to scale up their level of financial support as committed to in a concrete road map to achieve the goal of jointly providing $100 billion annually by 2020 for mitigation and adaptation.
While the world focuses on climate change, biodiversity loss continues to escalate. However, climate change and biodiversity loss are intrinsically linked, and both must be addressed simultaneously. Biodiversity is part of an intricate web of life that provides $125 trillion per year in ecosystem services to humans, such as clean drinking water, clean air, fertile soils, climate stabilization and crop pollination.
Recent reports have shown that vulnerable populations will feel the effects of biodiversity loss first, as well as benefit the most from avoiding and reversing land degradation. Uganda is a country with a large population that relies heavily on natural resources. We are therefore likely to feel some of the most extreme affects first, such as the loss of wetlands, forests and even species. That is why Uganda is supporting a proposal at next year’s meeting of the Conference of the Parties to the Convention on Biological Diversity that takes bold steps to create a sustainable planet, including protecting at least 30 per cent of our lands and significantly generating more funding from Governments and the private sector to protect nature, on which our lives and economies depend.
Uganda is prioritizing universal health coverage to ensure that the population can access health services without risk of financial or economic ruin or impoverishment, no matter what their socioeconomic position might be. To demonstrate its commitment, my Government has developed a universal health coverage road map that lays out the main policy actions for quick wins and setting the course for sustainable and faster progress.
My Government is expanding community-level health promotion and prevention programmes to reduce the preventable disease burden. It is enhancing specialized medical care services to address population needs, especially for non-communicable diseases. We are also addressing financial risk protection by ensuring the affordability and sustainability of quality health-care services through legislation and aiding the institutionalization of a national health insurance scheme.
We welcome the high-level meeting on universal health coverage held a few days ago. In addition, we underscore the need to strengthen international solidarity and cooperation to make bigger and smarter investments in health to achieve universal health coverage by 2030.
Terrorism constitutes one of the most serious threats to international peace and security. Terrorism and violent extremism continue to bring death and suffering to innocent people. Terrorist groups such as Da’esh, Al-Qaida, Al-Shabaab and Boko Haram continue to inflict death and devastation. They continue to manipulate young minds by exploiting real or perceived injustices and grievances. The international community must adapt to that changing landscape. We must be unswerving in our resolve to combat terrorism. Uganda will continue to support and actively participate in global counter-terrorism efforts.
Uganda remains committed to multilateralism as a means to achieving comprehensive and equitable solutions to global problems and global challenges. The 2030 Agenda was truly a triumph for multilateralism. We proved that the global community could work together to address pressing issues facing humankind, while making the necessary commitments for the benefit of all. We must redouble our collective efforts to seek common solutions to various pressing regional and global challenges, including unsettled situations and conflicts in various parts of the world, transnational organized crime and disease.
As we saw in the recent period, the Ebola virus and other diseases know no boundaries. Recent outbreaks are a reminder of areas where countries in a region, working with the international community, can work together to detect, assess, notify and respond to such public health threats and challenges. Uganda has been involved in such efforts, and we appreciate the support extended by the international community in dealing with the recent outbreak in our region. I wish to reiterate Uganda’s readiness to strengthen international collaboration in that endeavour.
Our development and transformation cannot take place without peace and security, which are prerequisites for socioeconomic development and transformation. We should continue to give attention to supporting an environment that is peaceful, thereby enabling us to concentrate on our growth and on development. The United Nations should continue to support conflict prevention and resolution initiatives undertaken by regional and subregional organizations such as the African Union and Intergovernmental Authority on Development (IGAD). That partnership should be based on a division of labour and burden-sharing, complementarity and mutual respect. Where there has been such cooperation, we have seen positive results.
We congratulate the Government and the people of the Sudan on the historic milestone of reaching an agreement between the Forces for Freedom and Change and the Transitional Military Council, which ushered in a civilian-led transitional Government in the Sudan. We commend Mr. Moussa Faki Mahamat, Chairperson of the African Union Commission, and Mr. Abiy Ahmed, Prime Minister of Federal Democratic Republic of Ethiopia and current IGAD Chairperson, for their tireless efforts. That was a clear demonstration of the pursuit of African solutions to African problems.
We a pleased with the progress Somalia is making in finding peace and stability. Those developments are taking place against the backdrop of Government efforts to consolidate State institutions, including the building of its national security forces, which will pave the way for the gradual drawdown and exit of the African Union Mission in Somalia (AMISOM). As the country implements the transition plan, it is essential that the international community address the mismatch between the commitment to generate the requisite Somali national security forces and the drawdown of AMISOM. A failure to carefully manage that process could imperil the political and security gains already made.
With regard to South Sudan, we are pleased with the positive progress in the implementation of the Revitalized Agreement on the Resolution of the Conflict in the Republic of South Sudan. We welcome the progress on the security front and urge the non-signatory groups to join the nation-building efforts. We call on the international community to support the positive momentum and expedite its support for the completion of the remaining critical tasks.
Uganda continues to support the efforts of the peoples of the colonies and non-self-governing territories to exercise their right to self-determination. We believe that, to achieve decolonization, the voices of the people of those territories should be heard by all. We support the right of the people of Western Sahara, the only such territory on the African continent, to self-determination on the basis of respect for the purposes and principles of the Charter of the United Nations, international law and the relevant United Nations resolutions. Uganda supports the efforts of the Secretary-General to achieve a mutually acceptable political solution between the parties.
The Assembly made a historic pledge during the 2005 World Summit to strengthen the United Nations with a view of enhancing its authority and its efficiency. In line with that pledge, Uganda has continued to support the cause for a revitalized, reformed and effective United Nations system. It is critical to make the United Nations more responsive, efficient and effective in its support to the efforts of Member States to achieve the SDGs. Uganda welcomes and supports the Secretary-General’s reform to make the Organization more efficient and effective.
Uganda is proud to host the United Nations Regional Service Centre in Entebbe, which over the years has proved it can provide the efficiency gains and cost savings that the Secretary-General and the United Nations membership are calling for. Since its establishment, the Regional Service Centre has grown and expanded with the active support of the Government. As Member States prepare for discussions on the global service delivery model during this session, Uganda looks forward to support by the membership for Entebbe as a location for a global shared service centre.
The need to reform the Security Council is more urgent and imperative now than ever before. Uganda supports the comprehensive reform of the Security Council. The present geopolitical realities are compelling for a comprehensive reform of the Council to make way for equitable representation. Africa, with more than 1 billion citizens and over 70 per cent of issues on the agenda of the Security Council, has no representation in the permanent category of membership, in addition to being underrepresented in the non-permanent category. It is time that we address this long-standing injustice and imbalance, perpetuated in the present configuration of the Security Council, without further delay. Uganda supports the Common African Position on Security Council reform, as enunciated in the Ezulwini Consensus and the Sirte Declaration. We urge Member States to work to achieve progress in the negotiations on reform in the context of the intergovernmental negotiations.
The predicament of refugees continues to this day. Millions of refugees continue to live in countries facing economic and development challenges. Despite the generosity of host countries and international actors, the gap between the needs and the humanitarian funding of refugees and host communities has in effect widened. Uganda has maintained its open-door policy on refugees and currently hosts more than 1.3 million refugees — the largest number of refugees in Africa.
Our approach to refugees is anchored in our pan-African spirit, whereby we regard refugees as our brothers and sisters fleeing conflict and distress, who, above all, are seeking peace and security. The influx and prolonged presence of refugees have had an adverse impact on the environment. Forests have been stripped, as refugees need poles for houses, firewood, medicine, thatching and fodder within and far away from the refugee settlements. It is estimated that 15,000 hectares of forest and savannah woodland near several refugee settlements in the country have been lost.
The circumstances of refugees and host communities pose enormous challenges to the national authorities, which need to be addressed as part of international solidarity. Solidarity is not a one-way street. We call for more equitable sharing of the burden and responsibility for hosting and supporting the world’s refugees, consistent with international commitments.
Strengthening South-South cooperation is critical to the achievement of the SDGs. We welcome the outcome of the second High-level United Nations Conference on South-South Cooperation, held earlier this year in Buenos Aires. That meeting underscored, inter alia, the need to promote peaceful and inclusive societies in order to achieve sustainable development and build effective, accountable and inclusive institutions at all levels.
Finally, I wish to reiterate the readiness of Uganda to work with Member States in preparation of the South-South Summit to be held in Kampala in April 2020. We believe that the Summit will make a significant contribution to our collective efforts towards achieving the SDGs.